Citation Nr: 0915957	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-28 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for generalized 
arthritis of the back, shoulders, hips, and legs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to 
December 1975.

This originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal of a rating decision in February 
2004 of a Department of Veterans Affairs (VA) Regional Office 
(RO) that denied the benefits sought on appeal.  In September 
and November 2006, the Board returned the case for further 
development, and the case has been returned to the Board for 
further appellate review.

In November 2006 Board also referred the issue of new and 
materiel evidence to reopen a claim of service connection for 
an acquired psychiatric disorder, to include post-traumatic 
stress disorder, to the RO for appropriate action.  However 
it does not appear that any action has been taken with 
respect to that matter.  Accordingly, this issue is again 
referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

A preliminary review of the record upon its return to the 
Board discloses a need for further development of the 
Veteran's claim for service connection for a skin disorder 
prior to further appellate review.  In this regard, the 
Veteran's representative suggested in a March 2009 Informal 
Brief to the BVA that the Veteran's skin disorder may be 
related to or secondary to his service connected diabetes.  
However, since this theory has only recently been raised it 
has not been addressed by the RO.  As such this issue must be 
returned for further development.  

A preliminary review of the record upon return of the claims 
file to the Board also discloses a need for further 
development in connection with the claim for gastrointestinal 
disorder.  In this regard, on VA examination in April 2007, 
the examiner diagnosed peptic ulcer disease and 
gastroesophageal reflux disease.  The examiner opined that 
there was no causal or etiological relation between the 
currently diagnosed peptic ulcer disease or gastroesophageal 
reflux disease, and any condition noted in service, as the 
only in-service gastrointestinal complaints were rectal 
bleeding and rectosigmoid polyp, which were not causative for 
the Veteran's currently diagnosed gastrointestinal disorders.  

However, the Veteran's service treatment records show that in 
July 1954, the Veteran complained of abdominal cramps and a 
burning sensation on arising.  In November 1954 he reported 
food "souring" on his stomach for the past several months, 
along with a burning sensation and gas.  Records dated in 
September 1959 again show that the Veteran complained of an 
irritable stomach.  A February 1960 clinical report noted an 
upset stomach with cramping and gas.  In March 1975, the 
Veteran reported stomach bloating and diarrhea.  On a medical 
history report in November 1975, the Veteran related a 
history of gas problems and a stomach polyp. It is imperative 
that these symptoms be discussed in any evaluation of the 
etiology of the Veteran's condition.  Therefore, the Board 
finds that the April 2007 medical opinion is inadequate.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary to 
ascertain the nature and etiology of any current 
gastrointestinal disorders, taking into account all the 
symptoms he reported in service. The examiner should take 
into account the Veteran's entire medical history, address 
his contentions and provide a complete rationale for any 
opinion provided.  

With regards to the claim for generalized arthritis of the 
back, shoulders, hips, and legs, on VA examination in April 
2007, the examiner did not address whether the Veteran 
currently has arthritis of the legs, or whether any arthritis 
of the back, shoulders, hips, and legs may be due to his 
service-connected low back disability.  Additionally, the VA 
examiner did not account for right shoulder pain complaints 
recorded in the service treatment records.  Because the 
medical opinion obtained is not fully compliant with the 
Board's remand instructions, the medical questions posed have 
not been resolved, and the current record remains inadequate 
for adjudicating the claim.  Stegall v. West, 11 Vet. App. 
268 (1998).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with his claim 
that his skin disorder is secondary to 
his service connected diabetes.  

2.  The Veteran's claims file should be 
referred to the examiner who performed 
the April 2007 VA skin examination for 
further review and comment.  (If the 
examiner who performed the April 2007 VA 
examination is unavailable, the claims 
file should be referred to another 
appropriate examiner for review and 
comment.)  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion as to whether any currently 
diagnosed skin disorder is in anyway 
causally or etiologically relate to the 
symptomatology shown in service treatment 
records, including the tinea versicolor 
diagnosed during service.  The examiner 
should also offer comments and an opinion 
as to whether the any currently diagnosed 
skin disorder is in any way causally or 
etiologically related to his service 
connected diabetes.  If any currently 
diagnosed skin disorder is not caused by 
his service connected diabetes, the 
examiner should comment as to whether the 
Veteran's service connected diabetes 
chronically worsen or increases the 
severity of the Veteran's skin disorder.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

3.  The Veteran's claims file should be 
referred to the examiner who performed 
the April 2007 VA gastrointestinal 
examination for further review and 
comment.  (If the examiner who performed 
the April 2007 VA examination is 
unavailable, the claims file should be 
referred to another appropriate examiner 
for review and comment.)  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion as to whether any currently 
diagnosed gastrointestinal disorder is 
causally or etiologically related to 
symptomatology shown in the Veteran's 
service medical records.  Specifically, 
the examiner is asked to comment on 
complaints recorded in the service 
treatment records of irritable stomach, 
burning sensation with gas, abdominal 
cramps and pains, stomach intestinal 
trouble, stomach bloating, rectal 
bleeding, colon polyps and sour stomach.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

4.  The Veteran's claims file should be 
referred to the examiner who performed 
the April 2007 VA Spine and Joints 
examination for further review and 
comment.  (If the examiner who performed 
the April 2007 VA examination is 
unavailable, the claims file should be 
referred to another appropriate examiner 
for review and comment.)  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion as to whether the Veteran 
currently has arthritis of the back, 
shoulders, hips, and legs, and if so, 
whether any joint with arthritis is in 
any way related to service or to the 
Veteran's service connected back 
disability.  The examiner is specifically 
asked to comment on the Veteran's 
complaints of right shoulder pain 
contained in the service treatment 
records.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



